

113 SRES 335 ATS: Designating January 2014 as National Mentoring Month.
U.S. Senate
2014-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS2d SessionS. RES. 335IN THE SENATE OF THE UNITED STATESJanuary 16, 2014Ms. Landrieu (for herself, Mr. Isakson, Mrs. Gillibrand, Mr. Schumer, Mrs. Feinstein, Mrs. Murray, Mr. Carper, Ms. Baldwin, Mr. Brown, Mr. Wyden, Mr. Scott, Ms. Warren, Ms. Klobuchar, Mr. Durbin, Mr. Cochran, and Mr. Rubio) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating January 2014 as National Mentoring Month.Whereas the goals of National Mentoring Month are to raise awareness of mentoring, recruit individuals to volunteer as mentors, and encourage organizations to engage and integrate quality mentoring into their efforts;Whereas mentoring is a longstanding tradition in which a dependable, caring adult provides guidance, support, and encouragement to facilitate the social, emotional, and cognitive development of a young person;Whereas a mentor is a caring, consistent presence who devotes time to a young person to help that young person discover personal strength and achieve their potential through a structured and trusting relationship;Whereas research on mentoring shows that formal, high-quality mentoring programs focused on developing the competence and character of mentees promote positive outcomes, such as improved academic achievement, self-esteem, social skills, and career development;Whereas research shows that young people who are matched with a caring adult through a quality mentoring program are 46 percent less likely to use illegal drugs, 27 percent less likely to start drinking, 52  percent less likely to skip school, 37 percent less likely to skip class, and are more trusting of their parents or guardians;Whereas more than 5,000 mentoring programs in communities of all sizes across the United States focus on building strong, effective relationships between mentors and mentees;Whereas approximately 3,000,000 young people in the United States are in formal mentoring relationships due to the remarkable vigor, creativity, and resourcefulness of the thousands of mentoring programs in communities throughout the United States;Whereas in spite of the progress made to increase mentoring, the United States has a serious mentoring gap, with nearly 15,000,000 young people in need of mentors;Whereas, in 2012, 399,546 children were in foster care in the United States, many of whom were without a mentor and 26,000 of whom aged out of foster care by reaching adulthood without being placed in a permanent home;Whereas mentor programs that serve foster children are unique and require additional considerations, including specialized training and support necessary to provide for consistent, meaningful, and  long-term relationships for children in foster care;Whereas mentoring is a proven cost-effective investment;Whereas for every dollar invested in mentoring, there is a 3 dollar return to society;Whereas mentoring partnerships between the public and private sectors bring State and local leaders together to support mentoring programs by preventing duplication of efforts, offering training in industry best practices, and making the most of limited resources to benefit young people in the United States;Whereas the designation of January 2014 as National Mentoring Month will call attention to the critical role mentors play in helping young people realize their potential; andWhereas a month-long celebration of mentoring will encourage more individuals and organizations, including schools, businesses, nonprofit organizations, faith institutions, and foundations, to become engaged in mentoring and close the mentoring gap in the United States: Now, therefore, be itThat the Senate—(1)designates the month of January 2014 as National Mentoring Month;(2)recognizes with gratitude the contributions of the millions of caring adults and students who are already serving as mentors and encourages more adults and students to volunteer as mentors;(3)supports the goals of mentoring to increase educational achievement, reduce juvenile delinquency, and improve life outcomes for mentees; and(4)promotes the creation and expansion of quality mentoring programs across the country to equip more young people with the tools needed to lead healthy and productive lives.